Case: 10-30182 Document: 00511315548 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 10-30182
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WENSESLAO MARTINEZ-JIMENEZ, also known as Jose Angel Martinez, also
known as Abrahan Jimenez Alvarez, also known as Jose A. Martinez, also
known as Jose Martinez, also known as Jose Angel Martinez-Angeles, also
known as Wenseslao Martinez-Jiminez, also known as Wubenseslao Jimenez
Martinez, also know as Wenseslao Martinez Jimenez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:09-CR-295-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Wenseslao Martinez-
Jimenez (Martinez) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Because Martinez
was deported from the United States before the Anders motion and brief were


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30182 Document: 00511315548 Page: 2 Date Filed: 12/08/2010

                                  No. 10-30182

filed, he was not served. Our independent review of the record and counsel’s
brief discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED in part as frivolous, see 5 TH C IR.
R. 42.2, and in part as moot. See United States v. Rosenbaum-Alanis, 483 F.3d
381, 383 (5th Cir. 2007).




                                        2